     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 1 of 18 Page ID #:1



 1    DESAI LAW FIRM, P.C.
      Aashish Y. Desai, Esq. (SBN 187394)
 2    Adrianne De Castro, Esq. (SBN 238930)
 3    3200 Bristol St., Suite 650
      Costa Mesa, CA 92626
 4    Telephone: (949) 614-5830
 5    Facsimile: (949) 271-4190
      aashish@desai-law.com
 6    adrianne@desai-law.com
 7
      Attorneys for Plaintiff, and all others
 8    similarly situated
 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12   TIMOTHY PAVLOFF on behalf of)                 CASE NO.:
     himself and all others similarly situated,
                                 )
13                               )                CLASS AND COLLECTIVE
                Plaintiffs,      )                ACTION COMPLAINT
14
                                 )
15                                                (1) Failure to Pay Wages in Violation
     v.                          )
                                                      of the Fair Labor Standards Act
16                               )
                                                      (29 U.S.C § 201, et seq.)
     CARDINAL LOGISTICS          )
17   MANAGEMENT CORPORATION, and )                (2) Failure to Pay Wages in Violation
18   DOES 1-10, inclusive,       )                    of California Law (Cal. Lab.
                                 )                    Code §§ 1194, 1198, and IWC
19              Defendants.      )                    Wage Orders)
20                               )                (3) Waiting Time Penalties (Cal. Lab.
                                 )                    Code §§ 201-203)
21                               )
22                               )                (4) Failure to Provide Itemized Wage
                                 )                    Statements (Cal. Lab. Code §§
23
                                 )                    226(a), 226.2)
24                               )
                                 )                (5) Violation of California Business
25
                                 )                    and Professions Code §§ 17200 et
                                 )                    seq.
26
                                 )
27
                                 )                  DEMAND FOR JURY TRIAL
28                               )

                                            COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 2 of 18 Page ID #:2



 1                         INTRODUCTION AND SUMMARY OF CLAIMS
 2            This is a nationwide wage and hour class and collective action. Plaintiff
 3    Timothy Pavloff, on behalf of himself and all others similarly situated (collectively
 4    “Plaintiff”), hereby files this Complaint against Cardinal Logistics Management
 5    Corporation (“Cardinal” or “Defendant”) and DOES 1-10. Plaintiff hereby alleges
 6    the following:
 7            1.    Plaintiff is employed as a long-haul truck driver for Cardinal Logistics
 8    Management Corporation, a privately held leading third-party logistics provider
 9    focused on transportation services to multiple industries across the nation.
10            2.    Plaintiff initiates this nationwide collective action to redress violations
11    by Defendant of the Fair Labor Standards Act (“FLSA”) and the California Labor
12    Code.
13            3.    Time spent in sleeper berths during long shifts are regulated.
14    Specifically, for any given 24-hour shift, Department of Labor (“DOL”) regulations
15    prohibit Defendant from excluding more than eight (8) hours from compensation
16    for the time that a driver spends in a truck’s “sleeper berth.” 29 C.F.R. § 785.22(a)
17            4.    Defendant has a nationwide practice of deducting ten (10) hours of
18    sleep time from its truck drivers’ pay for period in which they spent 24 hours or
19    more on the road. Defendant required its drivers to sleep in “sleeper berths” located
20    in the upper deck of the drivers’ assigned trucks. After fourteen hours of driving,
21    drivers are required by the Federal Motor Carrier Safety Administration to rest for
22    at least 10 hours. Defendant, therefore, knows that drivers must take these rest
23    periods in sleeper berths. During the time in the sleeper berth, drivers were subject
24    to the control of the Defendant, had many responsibilities, and were otherwise
25    working. Despite this knowledge, Defendant’s compensation system did not pay
26    drivers anything for this time spent in sleeper berths.
27
      //
28
                                                  1
                                            COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 3 of 18 Page ID #:3



 1                                JURISDICTION AND VENUE
 2           5.    Plaintiff is an employee of Defendant within the State of California
 3    and was subject to the unlawful policies during the past four years.
 4           6.    This Court has original federal jurisdiction under 28 U.S.C. § 1331
 5    because this case is brought under the Fair Labor Standards Act. This Court also
 6    has original jurisdiction over Plaintiff and Class Members’ state law claims
 7    pursuant to the Class Action Fairness Act of 2005. 28 U.S.C. § 1367.
 8           7.    Venue is proper in this judicial District because a substantial part of
 9    the events and omissions giving rise to the claims occurred in this District. Venue
10    is also proper in this District because there is personal jurisdiction over Defendant,
11    and a substantial number of unnamed class members reside and work for
12    Defendant in this District and California. Presently and at all times, Defendant
13    has conducted substantial, continuous and systematic commercial activities in this
14    District.
15           8.    While Plaintiff seeks a nationwide class for his FLSA “opt-in”
16    claims, the gravamen of this action is the California state law claims which are
17    subject to an “opt-out” requirement. Thus, California, as opposed to any other
18    state, contains the vast majority of class members and witnesses.
19
             9.    Plaintiff is a long-haul truck driver, traveling out-of-state to deliver
20    cargo; and, as such, he is “engaged in” interstate commerce. Section 1 of the
21    FAA, therefore, prevents the enforcement of an arbitration agreement -- if any.
22    New Prime v. Olivera, 586 U.S. __, 139 S. Ct. 532 (2019).
23
24                                     THE PARTIES
25
             10.   Plaintiff Timothy Pavloff is a California-based employee, who
26
      worked as a truck driver for Defendant from about September 2016 to the present.
27
28
                                                 2
                                          COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 4 of 18 Page ID #:4



 1          11.    Cardinal Freight Carriers, Inc. was formed in Concord, North
 2    Carolina by Tom Hostetler and Vin McLoughlin, who recognized a need for “a
 3    third-party logistics company focused on dedicated contract carriage” in 1980.
 4          12.    Cardinal Freight Carriers, Inc. began with a fleet of only 14 tractors,
 5    however it later blossomed and was purchased by Cardinal Logistics Management
 6    Corporation (“Cardinal”) in 1997 from Arkansas Best Corp. In 2012, Cardinal
 7    was acquired by Centerbridge Partners.
 8          13.    Meanwhile, Greatwide was launched in 2006 with a similar focus on
 9    logistics. In 2009, Greatwide was also acquired by Centerbridge Partners.
10          14.    In 2013, Cardinal and Greatwide integrated their businesses into “one
11    of the largest, most diverse dedicated fleet operations in the country.” Defendant
12    Cardinal Logistics Management Corporation or Cardinal, as it is known today, is
13    based in Concord, North Carolina, and is a fully integrated logistics and
14    transportation provider, employing over “4,000 drivers and staff” throughout the
15    nation.
16
                                FACTUAL BACKGROUND
17
18          15.    The FLSA requires employers to pay their employees a minimum

19    wage for every hour worked. See 29 U.S.C. § 206(a). “Under certain conditions

20    an employee is considered to be working even though some of this time is spent in

21    sleeping or in certain other activities.” 29 C.F.R. § 785.20.

22          16.    As the United States Supreme Court has noted, an employer may hire

23    an employee simply to wait for some period of time. Skidmore v. Swift & Co.,

24    323 U.S. 134, 136-37 (1944).

25          17.    The DOL has, by regulation, addressed the “sleeper berth” issue

26    where an employee is on duty for 24 hours or more. 29 C.F.R. § 785.22(a) (when

27    an employee is required to be on duty for 24 hours, his employer must pay him for

28
                                                3
                                         COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 5 of 18 Page ID #:5



 1    at least 16 of those hours, even if he spent more than eight (8) hours sleeping and
 2    eating during the 24-hour period).
 3           18.    The DOL Field Operations Handbook notes the same – i.e., that
 4    employers must pay truck drivers for sleep time that exceeds eight (8) hours in a
 5    24-hour shift. See FOH 31b09-12.
 6           19.    During the applicable statutory period, Plaintiff and those similarly-
 7    situated worked as truck drivers or helpers (team driver 2) for Defendant.
 8    Defendant, through its polices, practices, and supervisors, directed the work
 9    activity of Plaintiff and other truck drivers and helpers.
10           20.    Defendant’s gross annual sales or business revenue has been
11    $500,000.00 or greater at all relevant times.
12           21.    While driving over-the-road, as drivers or helpers (team driver 2) for
13    Defendant, Plaintiff regularly worked more than 16 hours per day because he was
14    required to, inter alia, (i) drive the truck; (ii) remain in the truck so they could
15    transport the cargo; (iii) wait for cargo to be loaded or unloaded; (iv) fuel up the
16    truck and perform routine maintenance; (v) remain in the vicinity of the truck to
17    help protect Defendant’s and its customer’s property; (vi) remain inside the truck
18    when stopped to log time in the sleeper berth and to help protect Defendant’s and
19    its customer’s property.
20           22.    Defendant maintains a nationwide policy that deducts more than
21    eight (8) hours sleeping time while its employees are in the “sleeper berth” of their
22    tractors.    Indeed, Department of Transportation (“DOT”) regulations prohibit
23    commercial truck drivers from being on duty for more than 14 hours in any 24-
24    hour period. See 49 C.F.R. § 395.2(a). Thus, Defendant’s truck drivers routinely
25    spend 10 hours in the “sleeper berth” resting on long-haul shifts.
26           23.    However, instead of compensating its drivers for at least 16 hours (24
27    minus 8 for sleeping) at minimum wage, it deducts all “sleeper berth” time -- the
28
                                                 4
                                           COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 6 of 18 Page ID #:6



 1    full 10 hours -- from its drivers’ compensation. That is illegal under the FLSA
 2    and California state law. Often Defendant would employ team drivers who would
 3    switch time between driving the trailer and spending time in the “sleeper berth” to
 4    save DOT hours and haul cargo across the nation. However, once again, whether
 5    as part of team (helper, driver 2) or individually, Defendant would deduct more
 6    than eight hours (usually 10 hours) for the “sleeper berth” time in violation of the
 7    FLSA.
 8          24.    “A key reason we are able to deliver such high-quality customer
 9    experiences and positively impact our customers’ businesses is that our pool of
10    more than 4,000 experienced, well-trained drivers are dedicated to maintaining
11    our customer-focused culture.” See https://www.cardlog.com/about-cardinal/our-
12    drivers/ (last visited Feb. 21, 2020).
13
14                            COLLECTIVE ACTION ALLEGATIONS
15          25.    Plaintiff alleges and incorporates by reference the allegations in the
16    preceding paragraphs.
17          26.    Plaintiff brings this nationwide action on behalf of himself and all
18    other similarly situated employees as authorized by the FLSA, 29 U.S.C. § 216(b).
19
            Specifically, Plaintiff seeks to represent:
20
            FLSA Collective: All persons who have been employed as a truck
21          driver or helper (team driver 2) subject to the unlawful “sleeper berth”
22          deductions under 29 C.F.R. § 785.22(a) within the United States at any
            time starting three years prior to the filing of the initial compliant until
23          trial of this action.
24
            27.    The Named Plaintiff’s claims are typical of the claims of the
25
      Collective Action because they all maintain FLSA claims for Defendant’s failure
26
      to pay at least minimum wage for “sleeper berth” deductions of more than eight
27
      hours for shifts lasting more than 24 hours.
28
                                                 5
                                           COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 7 of 18 Page ID #:7



 1          28.     The Named Plaintiff will fairly and adequately protect the interests of
 2    the Collective Action Plaintiffs because they all have a united interest in receiving
 3    all of the wages they are due under the FLSA. The Named Plaintiff has retained
 4    counsel with substantial experience in the prosecution of claims involving
 5    employee wage disputes.
 6          29.     No serious difficulty is likely to be encountered in the management
 7    of this collective action and the “opt-in” class is easily identifiable (and therefore
 8    can be located) through Defendant’s own employment records.
 9          30.     Defendant is liable under the FLSA for failing to properly pay
10    Plaintiff and the FLSA Collective, and as such, notice should be sent to the
11    Collective. There are numerous similarly situated current and former employees
12    of Defendant who have been denied earned wages for these “sleeper berth” claims
13    in violation of the FLSA. These individuals, who can be easily ascertained from
14    Defendant’s records, would benefit from the issuance of Court-supervised notice
15    of this lawsuit and an opportunity to join or “opt-in” to this action. 29 U.S.C. §
16    216(b).
17                           RULE 23 CLASS ACTION ALLEGATIONS
18
19          31.     Plaintiff incorporates by reference the allegations in the preceding

20    paragraphs.

21          32.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure and the

22    Class Action Fairness Act of 2005, Plaintiff brings this case on behalf of himself

23    and all others similarly situated.

24          33.     Specifically, Plaintiff identifies the following classes:

25                  a.    Non-California Resident Class: All non-California resident

26          drivers or helpers (team driver 2) who performed work in California for at

27          least one full day from 4 years prior to the filing of this Complaint to the

28          present.
                                                  6
                                           COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 8 of 18 Page ID #:8



 1                 b.    California Resident Class:          All California-based (resident)
 2          truck drivers or helpers (team driver 2) subject to the unlawful “sleeper
 3          berth” deductions as described herein within the United States at any time
 4          starting four years prior to the filing of the initial compliant until trial of this
 5          action.
 6
            34.    Throughout discovery in this litigation, Plaintiff may find it
 7
      appropriate and/or necessary to amend the definition of the Class and Subclasses.
 8
      In any event, Plaintiff will formally define and designate a class definition at such
 9
      time when Plaintiff seeks to certify the Class and Subclasses.
10
            35.    This action has been brought and may properly be maintained as a
11
      class action under Federal Rules of Civil Procedure Rule 23 because there is a well-
12
      defined community of interest in the litigation and the proposed class is easily
13
      ascertainable:
14
                   a)    Numerosity: The potential members of the Class as defined are
15
      so numerous that joinder of all the members of the Class is impracticable. While
16
      the precise number of Class Members has not been determined at this time,
17
      Plaintiff is informed and believes that Defendant has employed at least 4,000
18
      individuals as truck drivers or helpers (team driver 2) during the Class Period.
19
                   b)    Commonality: There are questions of law and fact common to
20
      the Plaintiff and the Class that predominate over any questions affecting only
21
      individual members of the Class.        These common questions of law and fact
22
      include, without limitation:
23
                         i.     Whether Defendant violated Wage Order No. 9-2001,
24                              Labor Code § 1194, and the FLSA by failing to pay
25                              minimum wage compensation to its truck drivers and
                                helpers (team driver 2) for all work hours – i.e., those who
26                              spent ten hours in his/her “sleeper berth” and were
27                              deducted for more than eight hours of time;

28
                                                 7
                                          COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 9 of 18 Page ID #:9



 1                       ii.      Whether Defendant violated Business and Professions
 2                                Code Section 17200 by failing to pay proper wages for
                                  “sleeper berth” time;
 3
 4                       iii.     Whether Defendant violated Wage Order No. 9-2001 and
                                  Labor Code §§ 226.2 and 1174 by failing to keep accurate
 5                                records of employees’ hours of work, the beginning and
 6                                end of each work period, meal periods, gross wages
                                  earned, and net wages earned;
 7
 8                       iv.      Whether Defendant violated Labor Code §§ 226(a), 226.2
                                  by failing to timely furnish each truck driver with a
 9                                statement accurately showing the total hours worked each
10                                pay period, the net wages earned, all applicable pay rates,
                                  and gross wages earned;
11
12                       v.       Whether Defendant violated Labor Code §§ 201-203 by
                                  failing to pay wages due and owing at the time that
13                                Plaintiffs’ and other Class Members’ employment was
14                                terminated;
15                       vi.      What were the policies, practices, programs, procedures,
16                                protocols, and plans of Defendant regarding payment of
                                  wages for time spent in the “sleeper berth” by its truck
17                                drivers.
18
19                 c)    Typicality: Plaintiff’s claims are typical of the claims of the

20    Class. Plaintiff and all members of the Class sustained injuries and damages

21    arising out of and caused by Defendant’s common course of conduct in violation

22    of law as alleged herein.

23                 d)    Adequacy of Representation:        Plaintiff is a member of the

24    Class and will fairly and adequately represent and protect the interests of the Class

25    Members. Counsel who represent the Plaintiff are competent and experienced in

26    litigating large wage-and-hour and other employment class actions.

27                 e)    Superiority of Class Action: A class action is superior to other

28    available means for the fair and efficient adjudication of this controversy.
                                           8
                                           COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 10 of 18 Page ID #:10



 1     Individual joinder of all Class Members is not practicable, and questions of law
 2     and fact common to the Class predominate over any questions affecting only
 3     individual members of the Class. Each Class Member has been damaged and is
 4     entitled to recovery by reason of Defendant’s illegal policies and practices. Even
 5     if every individual Class member could afford individual litigation, the court
 6     system could not. It would be unduly burdensome to the court in which the
 7     individual litigation of the numerous cases would proceed.            Individualized
 8     litigation would magnify the delay and expense to all parties and to the court
 9     system resulting from multiple trials of the same complex factual issues.
10                  f)    In addition, if each individual Class Member was required to
11     file an individual lawsuit, the large corporate defendants would necessarily gain
12     an unconscionable advantage because defendants would be able to exploit and
13     overwhelm the limited resources of each individual Class Member with
14     defendants’ vastly superior financial and legal resources. By contrast, the conduct
15     of this action as a class action presents few management difficulties, conserves the
16     resources of the parties and of the court system, and protects the rights of each
17     Class Member. Plaintiff anticipates no difficulty in the management of this action
18     as a class action since the unlawful conduct at issue is the same with respect to all
19     Class Members.
20           36.    The prosecution of separate actions by individual Class Members may
21     create a risk of adjudications with respect to them that would, as a practical matter,
22     be dispositive of the interests of other Class Members not parties to such
23     adjudication or that would substantially impair or impede the ability of such non-
24     party Class Members to protect their interests.
25           37.    The prosecution of individual actions by Class Members could
26     establish inconsistent standards of conduct for Defendant.
27
28
                                                 9
                                          COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 11 of 18 Page ID #:11



 1           38.    Defendant has acted, or refused to act, in respects generally applicable
 2     to the Class as a whole, thereby making appropriate final and injunctive relief or
 3     corresponding declaratory relief with regard to members of the Class as a whole, as
 4     requested herein. Likewise, Defendant’s conduct as described above is unlawful,
 5     continuing, and capable of repetition and will continue unless restrained and
 6     enjoined by the Court.
 7
                                    FIRST CLAIM FOR RELIEF
 8                                 FAIR LABOR STANDARDS ACT
 9                 Failure to Pay Minimum Wages under 29 U.S.C. §§ 201, et seq.
                     (On Behalf of Plaintiff and the National FLSA Collective)
10
11           39.    Plaintiff alleges and incorporates by reference the allegations in the
12     preceding paragraphs.
13           40.    Plaintiff brings this cause of action for a nationwide class.
14           41.    At all relevant times, Defendant was an “employer” engaged in
15     interstate commerce and/or the production of goods for commerce, within the
16     meaning of the FLSA, 29 U.S.C. § 216(b). It is likely that other individuals will
17     join or “opt-in” to this case by filing a consent to join this action.
18           42.    The FLSA requires employers to pay for all hours worked at
19     minimum wage.        By failing to compensate the FLSA Collective Class for
20     compensable hours in the “sleeper berth,” Defendant has violated the FLSA.
21           43.    Plaintiff and the national FLSA Class were paid hourly and by
22     mileage. Specifically, Plaintiff was paid an hourly rate for all work hours and
23     paid a certain number of cents for each mile traveled.
24           44.    Per 29 C.F.R. § 785.22, the maximum amount of time an employer
25     may dock an employee who is on duty for more than 24 hours for time spent in a
26     sleeper berth is eight (8) hours per day. The remaining amount of time is work
27     time and must be paid, less bona fide meal periods.
28
                                                   10
                                            COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 12 of 18 Page ID #:12



 1           45.    Defendant’s drivers were responsible for the cargo being transported
 2     for more than 24 hours.
 3           46.    Defendant’s drivers were responsible for their assigned trucks for
 4     more than 24 hours.
 5           47.    Defendant did not pay for any time in the “sleeper berth” – instead
 6     deducting all 10 (not 8) hours per shift since truck drivers are required by DOT
 7     guidelines to rest for 10 hours after completing a 14-hour driving shift. See 49
 8     C.F.R. § 395.2(a).
 9           48.    Defendant thus failed to implement a proper fail-safe compensation
10     system to ensure that its drivers earned at least minimum wage during the
11     workweek where its drivers spent time in “sleeper berths.”
12           49.    Because of this failure, Defendant regularly paid Plaintiff and the
13     other FLSA Plaintiffs below the federal and state minimum wage.
14           50.    The foregoing constitutes a willful violation of the FLSA, within the
15     meaning of 29 U.S.C. § 255(a).
16           51.    Plaintiff, and the National FLSA Collective, seek damages in the
17     amount of all unpaid compensation owed, liquidated damages as provided by the
18     FLSA, 29 U.S.C. § 216(b), interest, and such other legal and equitable relief as the
19     Court deems just and proper.
20           52.    Plaintiff, and the National FLSA Collective, seek recovery of
21     attorney’s fees and costs to be paid by Defendant, as provided by the FLSA, 29
22     U.S.C. § 216(b).
23
24
25
26
27     ///
28
                                                11
                                          COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 13 of 18 Page ID #:13



 1                                 SECOND CLAIM FOR RELIEF
 2                               CALIFORNIA STATE LABOR CODE

 3
                            Cal. Wage Order No. 9; Cal. Labor Code 1194

 4           53.    Plaintiff alleges and incorporates by reference the allegations in the
 5     preceding paragraphs.
 6           54.    Plaintiff brings this cause of action on behalf of the Rule 23 Class 1
 7     (Non-California Resident Class) and Rule 23 Class 2 (California Resident Class).
 8           55.    At all relevant times, the Plaintiff and the Class 1 and Class 2 drivers
 9     were employed by Defendant within the meaning of the Cal. Labor Code.
10           56.    By the same conduct, Defendant violated Cal. Labor Code § 1194.
11           57.    Plaintiff and the Class 1 and Class 2 truck drivers were subject to the
12     control of the Defendant during the time spent in the “sleeper berths” and as such
13     should be compensated for all such time, particularly since their movement was
14     restricted and they were providing a security service to Defendant by sleeping in
15     “sleeper berths” -- which benefit Defendant. Moreover, all the California-based
16     drivers and helpers (team driver 2) were under the control of dispatch and needed
17     to secure both the load and their assigned trucks -- at all times during their out-of-
18     state work trips.
19           58.    During the relevant time, Defendant failed to pay Plaintiff and Class
20     1 and Class 2 drivers and helpers (team driver 2) for all hours worked as that is
21     defined under law.
22           59.    As a result of Defendant’s failure to pay earned wages for time in the
23     “sleeper berth,” Defendant violated Cal. Labor Code § 1194.
24           60.    As a direct and proximate result of Defendant’s conduct, Plaintiff and
25     the Class have sustained damages, including the loss of earnings, prejudgment
26     interest, and attorney’s fees and costs.
27
28
                                                  12
                                           COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 14 of 18 Page ID #:14



 1
 2                               THIRD CLAIM FOR RELIEF
                           CALIFORNIA WAGE PAYMENT PROVISIONS
 3
                               Cal. Labor Code §§ 201, 202, 203
 4
             61.    Plaintiff alleges and incorporates by reference the allegations in the
 5
       preceding paragraphs.
 6
             62.    Plaintiff alleges this cause of action on behalf of Rule 23 Class 2
 7
       (California Resident Class).
 8
             63.    California Labor Code §§ 201 and 202 require Defendant to pay
 9
       employees all wages due within the time specified by law. Cal. Labor Code § 203
10
       provides that if an employer willfully fails to timely pay such wages, the employer
11
       must continue to pay the subject employees’ wages until the back wages are paid
12
       in full or an action is commenced, up to a maximum of thirty days of wages.
13
             64.    Plaintiff and the California Class are entitled to unpaid minimum
14
       wages but have not received such compensation.
15
             65.    As a consequence, Plaintiff and the California Rule 23 Class 2
16
       (California Resident Class) are entitled to up to thirty days’ wages under Labor
17
       Code § 203, together with interest thereon, and attorney’s fees and costs.
18
19
                               FOURTH CLAIM FOR RELIEF
20                      CALIFORNIA WAGE STATEMENTS PROVISIONS
21                             Cal. Labor Code §§ 226(a), 226.2
22
             66.    Plaintiff alleges and incorporates by reference the allegations in the
23
       preceding paragraphs.
24
             67.    Plaintiff alleges this cause of action on behalf of Rule 23 Class 2
25
       (California Resident Class).
26
             68.    Defendant knowingly and intentionally failed to provide timely,
27
       accurate, itemized wage statements including, inter alia, hours worked and the
28
                                                13
                                          COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 15 of 18 Page ID #:15



 1     various rates of pay, to Plaintiff or the California Class in accordance with Labor
 2     Code §§ 226(a), 226.2 and the IWC Wage Orders. Such failure caused injury to
 3     Plaintiff and the California Class by, among other things, impeding them from
 4     knowing the amount of wages to which they were and are entitled.
 5           69.    California Rule 23 Class 2 (California Resident Class) are entitle to
 6     and seek injunctive relief requiring Defendant to comply with Labor Code §§
 7     226.2, 226 (a) and further seek the amount provided under Labor Code 226(e),
 8     including the greater of all actual damages or fifty dollars ($50) of the initial pay
 9     period in which a violation occurs and one hundred dollars ($100) for each
10     violation in a subsequent period.
11
12
                                 FIFTH CLAIM FOR RELIEF
                           CALIFORNIA UNFAIR COMPETITION LAW
13
                           Cal. Bus. & Prof. Code §§ 17200, et seq.
14
             70.    Plaintiff alleges and incorporates by reference the allegations in the
15
       preceding paragraphs.
16
             71.    Plaintiff alleges this cause of action on behalf of Rule 23 Class 2
17
       (California Resident Class).
18
             72.    The foregoing conduct, as alleged, violates the California Unfair
19
       Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq. which
20
       prohibits unfair competition by forbidding any unlawful or unfair business act or
21
       practice.
22
             73.    Beginning at a date unknown to Plaintiff, but at least the last four
23
       years, Defendant committed acts of unfair competition by engaging in the acts and
24
       practices described herein. Defendant’s conduct has injured Plaintiff and the Rule
25
       23 Class 2 (California Resident Class) by wrongfully denying them earned wages,
26
       and therefore was substantially injurious to Plaintiff and the Rule 23 Class 2
27
       (California Resident Class).
28
                                                14
                                           COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 16 of 18 Page ID #:16



 1           74.    Defendant engaged in unfair competition in violation of the UCL by
 2     violating, inter alia, the following laws. Each of these violations constitutes an
 3     independent and separate violation of the UCL:
 4                  a)    Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
 5                  b)    California Labor Code § 1194;
 6                  c)    California Labor Code §§ 226.2, 226(a);
 7                  d)    California Labor Code §§ 201, 202, 203.
 8           75.    Defendant’s course of conduct, acts, and practices in violation of the
 9     laws mentioned above violates the policy or spirit of such laws or otherwise
10     significantly threatens or harms competition.
11           76.    The harm in being denied lawfully earned wages outweighs the utility
12     (if any) of Defendant’s policies or practices and therefore, Defendant’s actions
13     constitute an unfair business practice of the act within the meaning of the UCL.
14           77.    Pursuant to the UCL, Plaintiff and the Rule 23 Class 2 (California
15     Resident Class) are entitled to restitution of the earned wages and other unpaid
16     wages alleged herein that were withheld and retained by Defendant during the four
17     years prior to the filing of this action, a permanent injunction requiring Defendant
18     to pay required wages, an award of attorney’s fees pursuant to Code of Civil
19     Procedure § 1021.5 and other applicable law, and costs.
20
21                                     PRAYER FOR RELIEF
22           WHEREFORE, Plaintiff, on behalf of himself and all other members of the
23     FLSA Collective Class, prays for relief as follows:
24           A.     Designation of this action as a collective action on behalf of Plaintiff
25     and those similarly situated and prompt issuance of notice pursuant to 29 U.S.C. §
26     216(b) to all those similarly situated apprising them of the pendency of this action,
27     permitting them to assert timely FLSA claims in this action by filing individual
28
                                                15
                                          COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 17 of 18 Page ID #:17



 1     consent forms pursuant to 29 U.S.C. § 216(b);
 2            B.     Judgment against Defendant for violation of the minimum wage
 3     protections of the FLSA;
 4            C.     An award in an amount equal to Plaintiff’ and the Collective Class’
 5     unpaid back wages;
 6            D.     An award of liquidated damages, penalties, and interest thereon,
 7     subject to proof at trial;
 8            E.     An award of reasonable attorney’s fees and costs pursuant to 29
 9     U.S.C. § 216 and/or other applicable laws;
10            F.     Pre-judgment and post-judgment interest;
11            G.     Leave to file additional consent to join forms under the FLSA; and,
12            H.     For such other and further relief, in law and equity, as this Court may
13     deem appropriate and just.
14
15            WHEREFORE, Plaintiff, on behalf of himself and all members of the Rule
16     23 Classes, prays for the following:
17            A.     Unpaid wages, injunctive relief, and premiums pursuant to California
18     law;
19            B.     Certification of this case as a class action under Rule 23 of the
20     Federal Rules of Civil Procedure;
21            C.     Designation of the Plaintiff as representative of this Class, and
22     counsel of record as Class Counsel;
23            D.     Appropriate equitable relief to remedy the violation of California
24     state law;
25            E.     Appropriate statutory penalties;
26            F.     An award of damages, liquidated damages, and restitution to be paid
27     by Defendant according to proof;
28
                                                 16
                                           COMPLAINT
     Case 5:20-cv-00363 Document 1 Filed 02/24/20 Page 18 of 18 Page ID #:18



 1           G.     Pre-judgment and post-judgment interest, as provided by law;
 2           H.     Attorney’s fees and costs of suit, including expert fees pursuant to
 3     Cal. Labor Code § 1194, Cal. Code of Civ. Pro. § 1021.5 and/or other applicable
 4     laws; and,
 5           I.     Such other relief as the Court may deem just and proper.
 6
 7
 8
       Dated: February 24, 2020                         DESAI LAW FIRM, P.C.

 9
10                                                By:         /s/ Aashish Y. Desai
                                                        Aashish Y. Desai
11
                                                        Adrianne De Castro
12                                                      Attorneys for Plaintiff and the others
                                                        similarly situated
13
14
                                    DEMAND FOR JURY TRIAL
15
16           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff,

17     individually and on behalf of all others similarly situated, demands a trial by jury.

18
19
       Dated: February 24, 2020                         DESAI LAW FIRM, P.C.
20
21
22                                                By:         /s/ Aashish Y. Desai
                                                        Aashish Y. Desai
23                                                      Adrianne De Castro
24                                                      Attorneys for Plaintiff and the others
                                                        similarly situated
25
26
27
28
                                                 17
                                           COMPLAINT
